Citation Nr: 0734406	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine, to include as secondary to service-connected 
low back disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran had active service from April 1945 to May 1946 
and from January 1951 to September 1952.  He was a member of 
the National Guard from October 1953 until July 1979 and had 
various periods of active duty for training throughout this 
time period.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran testified before the 
undersigned at a Travel Board hearing in August 2004.  A 
transcript of that hearing is associated with the claims 
folder.

In a November 2006 rating decision, the RO increased the 
rating for degenerative disc disease and spondylosis of the 
lumbar spine (lumbar spine disability) under Diagnostic Code 
5243 from 10 percent to 40 percent, effective from March 4, 
2006. 

The veteran's appeal originally included the issues of 
service connection for hearing loss and tinnitus.  Those 
issues were resolved in the veteran's favor in the April 2005 
Board decision and the November 2005 rating decision of the 
Appeals Management Center (AMC).  A March 2007 Board decision 
denied service connection for arthritis of the shoulders, 
right hip, left hip, knees; denied an increased rating for 
the service-connected lumbar spine disability; and remanded 
the issue of service connection for arthritis of the cervical 
spine for further development.  


FINDINGS OF FACT

There is no evidence of any cervical spine disorder in 
service or for many years thereafter, and no competent 
evidence of a nexus between any current arthritis of the 
cervical spine and the veteran's periods of active service, 
or the veteran's service-connected degenerative disc disease 
and spondylosis of the lumbar spine.

CONCLUSION OF LAW

Arthritis of the cervical spine was not incurred or 
aggravated during service, and is not proximately due to or 
the result of his service-connected degenerative disc disease 
and spondylosis of the lumbar spine.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2007, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
August 2007 supplemental statement of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  In an August 
2007 statement, the veteran stated that he had no additional 
evidence to submit.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

B.  Analysis

The veteran's service medical records reveal that he injured 
his low back lifting a typewriter in August 1978.  Subsequent 
medical records refer to treatment for a lumbar disc 
condition.  A Medical Board examination in December 1978, was 
negative for any findings, complaints or treatment of a 
cervical spine condition.  The veteran testified at a 
Physical Evaluation Board (PEB) hearing in May 1979 that he 
started to have low back pains around December 1977, and a 
degenerative disc problem was subsequently diagnosed.  He 
made no reference to a cervical spine condition.  

In August 1995, a private X-ray study noted degenerative 
changes in the veteran's low cervical spine; and James W. 
Matthews Jr., M.D., noted that the veteran "has had a 
history of degenerative disc disease at the lumbosacral 
level, but I do not believe [he] has had a cervical disc in 
the past."  Subsequent medical records note complaints of 
arthritis of the cervical spine.  

In July 2006, a VA certified registered nurse practitioner 
reviewed the veteran's claims file and opined that it is at 
least as likely as not that any current arthritis of the 
cervical spine is a result of the veteran's service-connected 
low back disability.  She stated that the veteran's chronic 
service-connected low back disability "may have caused him 
to look for new and different ways to perform normal 
activities which could affect his hips [and] his knees as 
they are in the line of gravity."  She also stated that due 
to "[r]epetitive use of shoulders with bursitis, the veteran 
may seek new ways to accommodate normal activities that could 
affect his cervical spine."  A second opinion was secured 
from a VA orthopedic specialist.  In April 2007, the 
orthopedic specialist stated that the veteran's claims file 
was reviewed and concluded that it was not as likely as not 
that the veteran's current cervical spine disability had its 
onset in service, or was caused by his service-connected low 
back disability. 

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Some chronic diseases, including arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Service connection is warranted for a disability that is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  This includes situations where a service-
connected condition has chronically aggravated a condition 
that is not service connected.  But in these instances, 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  Id. 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran is currently diagnosed with osteoarthritis of the 
cervical spine.  There is no evidence of any chronic cervical 
condition in service or for many years thereafter.  The 
veteran's contentions that his cervical spine condition has 
been present since service are acknowledged.  Nonetheless, 
the objective evidence of record does not support his 
assertions.  In fact, the veteran's private physician in 1995 
noted that the veteran did not have a history of cervical 
disc problems prior to his complaints of in 1995.  The 
orthopedic examiner who conducted the April 2007 VA 
examination stated that it was not as likely as not that the 
veteran's current cervical spine disability had its onset in 
service.  No health care provider has opined that the 
cervical spine disability had its onset in service.  The 
veteran's own statements linking his current cervical spine 
disability to service have been considered, but laypersons 
cannot render opinions requiring medical expertise.  See 
Espiritu, supra..  Similarly, to the extent the evidence may 
show current osteoarthritis, there is no evidence of 
arthritis cervical spine to a compensable degree within one 
year after the veteran's separation from service, such that 
the presumption of in- service incurrence is not for 
application.  The lapse of many years between the veteran's 
separation from service and the first treatment for arthritis 
of cervical spine in 1995 is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, service 
connection may not be granted for a chronic disorder in 
service, or for a disorder first seen in service with 
continuous post-service symptoms; nor may arthritis of the 
cervical spine be presumed to have occurred within one year 
of separation from service.  38 C.F.R. §§ 3.303(b); 
3.307(a)(3), 3.309(a); Savage, 10 Vet. App. at 494-97.  

Regarding entitlement to service connection for a cervical 
spine disability on a secondary basis, there are differing 
medical opinions regarding the etiology of this condition as 
discussed above.  The probative value of a medical opinion is 
generally based upon the scope of the examination or review, 
as well as the relative merits of the expert's qualifications 
and analytical findings.  Guerri v. Brown, 4 Vet. App. 467 
(1993).  A registered nurse practitioner is competent to 
provide diagnoses, statements or opinions.  See Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  While the Board is not 
free to ignore a health care provider's opinion, the Board is 
not bound to accept it.  Hayes v. Wood, 5 Vet. App. 60, 69 
(1993).  Instead, it is the responsibility of the Board to 
assess the credibility and weight to be given to the 
evidence.  Id.  If the examiner is not a specialist, the 
opinion should not be accorded significant weight.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  The registered nurse 
practitioner apparently related the cause of the veteran's 
cervical spine disability to a shoulder condition.  However, 
the veteran is not in receipt of service connection for any 
shoulder disability.  To the extent that the registered nurse 
practitioner's opinion can be construed to relate the 
veteran's cervical spine disability to his service-connected 
low back disability, the Board finds the opinion of the VA 
orthopedic specialist, a specialist in spinal conditions, to 
be more probative than the opinion of the VA nurse 
practitioner.  Id.  Again, the veteran's own statements 
linking his current cervical spine disability to his service-
connected low back disability have been considered, but 
laypersons cannot render opinions requiring medical 
expertise.  See Espiritu, supra.  Therefore, secondary 
service connection may not be granted for a cervical spine 
disability.  38 C.F.R. § 3.310.

The preponderance of the evidence is against the claim for 
service connection for arthritis of cervical spine; there is 
no doubt to be resolved; and service connection is not 
warranted.


ORDER

Service connection for arthritis of the cervical spine, to 
include as secondary to service-connected low back 
disability, is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


